246 F.2d 608
UNITED STATES of America, Appellant,v.Harvey VOGEL, d/b/a Ken-Add Machine Company.
No. 15807.
United States Court of Appeals Eighth Circuit.
July 9, 1957.

Appeal from the United States District Court for the District of Minnesota. July 9, 1957.
George E. MacKinnon, U. S. Atty., and Kenneth G. Owens, Asst. U. S. Atty., St. Paul, Minn., for appellant.
Leonard W. Simonet, Minneapolis, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without costs to either party in this Court, on stipulation of parties.